DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment filed on 3 June 2022 and an RCE filed 30 June 2022 are acknowledged. Claims 1, 4, 5, and 9-17 are amended. Claims 1-18 are pending; claims 17 and 18 are withdrawn; and claims 1-16 are presented for examination on the merits. 
In response to the amendment filed on 3 June 2022, the objections to the claims are changed; the rejections under 35 USC 112(a) are changed; the rejections under 35 USC 112(b) are partially withdrawn and supplemented; and the rejections under 35 USC 112(d) are maintained. 

Claim Objections
Claim 15 objected to because of the following informalities: Claim 15 recites the limitation "the measuring cell being part of the measurement apparatus." This limitation is redundant with the claim 2 limitation "the measuring cell being part of a measurement apparatus." Appropriate correction is required.

Claim Interpretation
Claim 1 recites step a. of "carrying out the measurement cycle." The phrase "measurement cycle" is interpreted according to the special definition provided by the specification ([0019] of published application):
A `measurement cycle` as understood herein encompasses the individual steps that are required in order to perform the electrochemiluminescence detection of the analyte in the liquid sample.

Claim 1 recites step a. and step b., which involve "the electrochemiluminescence measurement cycle," a phrase which lacks antecedent basis. Given that the special definition of "measurement cycle" requires steps that are required to perform electrochemiluminescence detection, the phrase "electrochemiluminescence measurement cycle" is interpreted as equivalent to "measurement cycle."
Claim 1 recites the limitations "performing a first electrochemical impedance spectroscopy, EIS, at a given point of the measurement cycle, the first EIS being performed using the working electrode" and "performing a second EIS at the given point of the measurement cycle, the second EIS being performed using the working electrode." The instant specification provides the following special definition of "electrochemical impedance spectroscopy" ([0023]):
Electrochemical impedance spectroscopy (EIS) is a method that measures the dielectric properties of a medium, expressed by the impedance, as a function of frequency.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite "an electrochemiluminescence reaction of the analyte."
The original disclosure does not provide support for an electrochemiluminescence reaction of the analyte, which is new matter.
Instead, the specification discloses the known electrochemiluminescence binding reaction analysis technique (ECL-BBA), whereby a marking substance (label) is capable of effecting an ECL-reaction and is coupled to a binding reagent specific for an analyte, e.g. an antibody (paragraph [0006] of published application). In other words, what undergoes an electrochemiluminescence reaction is the marking substance (e.g., ruthenium-tris [bipyridyl]), not a bound analyte (e.g., a protein). This interpretation is consistent with claim 4, which recites "a marking substance capable of effecting an electrochemiluminescence reaction."

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the method" in line 5. There is insufficient antecedent basis for this limitation because the claim previously introduces both "A method for indicating…" and "a method for electrochemiluminescence detection." Dependent claims 2-16 also recite "the method" and/or "The method".
Claim 1 recites the limitation "the electrochemiluminescence measurement cycle" in steps a. and b. There is insufficient antecedent basis for this limitation in the claim. Dependent claims 4, 11, and 16 also recite this limitation.
Claim 4 recites the limitation "The method of claim 1, the electrochemiluminescence measurement cycle comprising one or more of the following: a first phase…, a second phase…., a third phase…, a fourth phase comprising performing the electrochemiluminescence measurement on the liquid sample containing the analyte or the liquid sample void of the analyte, and a fifth phase…" None of the first phase, the second phase, the third phase, and the fifth phase comprise an electrochemiluminescence measurement. 
Regarding meaning of the "[electrochemiluminescence] measurement cycle," according to the preamble of claim 1, an electrochemiluminescence reaction of the analyte is triggered in the measurement cycle, which appears to imply that the measurement cycle must comprise the step(s) necessary to carry out the electrochemiluminescence reaction [of the analyte]. Independent claim 1 recites step a. of "carrying out the measurement cycle in a calibration process using a liquid sample void of the analyte" and step b. of "carrying out the electrochemiluminescence measurement cycle in an analysis process using a liquid sample containing the analyte," which appears to require at least the step(s) necessary to carry out the electrochemiluminescence reaction recited in the preamble. Moreover, the instant specification provides the following special definition ([0019] of published application):
A `measurement cycle` as understood herein encompasses the individual steps that are required in order to perform the electrochemiluminescence detection of the analyte in the liquid sample.

However, claim 4 explicitly sets forth that the electrochemiluminescence measurement cycle can comprise as few as one of the listed phases, with only the fourth phase comprising an electrochemiluminescence measurement. This is indefinite for two reasons. First, it appears to contradict the requirements of the measurement cycle set forth in the claim 1 preamble and the specification's special definition of "measurement cycle," which encompasses the individual steps (plural) required in order to perform the electrochemiluminescence detection of the analyte in the liquid sample. At a minimum, steps that are capable of achieving electrochemiluminescence detection of the analyte in the liquid sample are required for the measurement cycle. Second, one of ordinary skill in the art would not reasonably interpret a single phase as being a "cycle," either in view of the special definition of the specification or in view of the ordinary and customary meaning of the word "cycle."
Claim 4 recites the following limitation after the introduction of "a second phase": "wherein in case of the liquid sample contains the analyte, the analyte is contained in the liquid sample as a complex..." This limitation is grammatically incorrect. Moreover, to the extent to which it treats the phrase "the liquid sample" as a generic term, there is insufficient antecedent basis for the limitation "the liquid sample" because claim 1 introduces "a liquid sample" (preamble), "a liquid sample void of the analyte" (step a.), and "a liquid sample containing the analyte" (step b.). In other words, claim 1 does not treat "liquid sample" as a generic term that refers to a sample in both step a. and step b. This rejection can be overcome with language such as "wherein for the liquid sample containing the analyte, a complex is produced that comprises the analyte and the marking substance…"
Claim 4 recites the following limitations after the introduction of "a third phase": "the marking substance bound to magnetic microparticles which are not yet attached to the magnet" and "the magnet." There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the following limitation: 
the given point being any one of the following: 
a first point during the first phase, 
a second point during the second phase, 
a third point during the third phase, 
a fourth point during the fourth phase, 
a fifth point after the fifth phase and before the first phase when repeating step b. of the electrochemiluminescence measurement cycle.

Claim 1 previously recites the limitations "performing a first electrochemical impedance spectroscopy, EIS, at a given point of the electrochemiluminescence measurement cycle" and "performing a second EIS at the given point of the electrochemiluminescence measurement cycle." Given that claim 4 recites the limitation "The method of claim 1, the electrochemiluminescence measurement cycle comprising one or more of the following: a first phase…, a second phase…., a third phase…, a fourth phase…, and a fifth phase…," it is unclear how "the given point" can be any of the first point through the fifth point. For example, if the electrochemiluminescence measurement cycle comprises only the second phase and the fourth phase, as explicitly permitted by lines 1-2 of claim 4, how can the given point be a point during the first phase, given that the measurement cycle does not comprise the first phase?
Claim 4 recites the limitation "when repeating step b. of the electrochemiluminescence measurement cycle." There is insufficient antecedent basis for this limitation in the claim. The claims do not previously recite a step of repeating step b.
Claim 4 recites the limitation "step b. of the electrochemiluminescence measurement cycle." There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites a step b. of "the method".
Claim 9 recites the limitation "the predefined thresholds" [plural] in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the admittances of the first EIS result and second EIS result." There is insufficient antecedent basis for this limitation in the claim. This rejection can be overcome by changing the limitation to "the admittance of the first EIS result and the admittance of second EIS result."
Claim 9 recites the limitation "the phases of the first EIS result and second EIS result." There is insufficient antecedent basis for this limitation in the claim. This rejection can be overcome by changing the limitation to "the phase of the first EIS result and the phase of second EIS result."
Claim 9 recites the limitations "the admittance" and "the threshold" in the last two lines of the claim. There is insufficient antecedent basis for these limitations because the claim previously introduced the (implicit) concepts of an admittance of the first EIS result, an admittance of the second EIS result, the phase of the first EIS result, and the phase of second EIS result. This rejection can be overcome by (i) previously reciting "a first comparison" and "a second comparison" and (ii) reciting the limitation "the measurement state indicating if the first comparison results in a deviation between the first EIS result and the second EIS result that exceeds the first threshold, and the measurement state indicating if the second comparison results in a deviation between the first EIS result and the second EIS result that exceeds the second threshold."
Claim 10 recites the limitation "the selection" [noun]. There is insufficient antecedent basis for this limitation in the claim. Claim 2 previously recites a step of controlling the measurement apparatus to select a countermeasure. Dependent claim 11 also recites this limitation.
Claim 10 recites the limitation "the respective assay run indications [plural] of the measurement states [plural]." There is insufficient antecedent basis for this limitation in the claim. Dependent claim 11 also recites this limitation.
Claim 11 recites the limitations "the fifth point of the measurement cycle" and "the third EIS obtained at the fifth point" There is insufficient antecedent basis for these limitations in the claim. Claim 4 does not characterize the fifth point as being "of the measurement cycle." Claim 11 previously recites that the third EIS is performed at the fifth point producing a third EIS result.
Claim 11 recites the limitation "if the comparison results in a deviation between the first EIS and the third EIS obtained at the fifth point that exceeds a predefined threshold." It is unclear what is meant by a deviation between the first EIS and the third EIS, as opposed to a deviation between the first EIS result and the third EIS result.
Claim 11 recites the limitation "the measurement state." There is insufficient antecedent basis for this limitation because claim 2 introduces the limitation "a measurement state" once and claim 10 introduces the limitations "a measurement state" multiple times, as well as introducing the limitation "the measurement states."
Claims 12 and 13 recite the limitations "one of the assay run indications that has been obtained for the first, second and third points" and "the prepare run indication obtained for the fifth point." There is insufficient antecedent basis for these limitations in the claims.
Claim 14 recites the limitation "the electrochemiluminescence reaction." There is insufficient antecedent basis for this limitation because both claim 1 and claim 4 introduce the limitation "an electrochemiluminescence reaction." 
Claim 14 recites the limitations "the assay run indications obtained for the first, second and third points," "the assay run indication obtained for the second point," "the components," and "the assay run indication obtained for the first or third point." There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitations "the assay run indication obtained for the first, third or fifth point," "the assay run indication obtained for the second point," the components," and "the provision." There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the following:
wherein if the assay run indication obtained for the first, third or fifth point is positive, 
[(i)] the assay run indication has been obtained for the second point and is negative, 
[(ii)] the selected countermeasure comprises either displaying via the display unit an instruction to clean the components of the measurement apparatus that are used for the provision of the liquid sample containing the analyte to the measuring cell…, or the selected countermeasure comprises an automated cleaning of components of the measurement apparatus that are used for the provision of the liquid sample containing the analyte to the measuring cell and/or a mechanical calibration of the measurement apparatus.

The above limitation is grammatically incorrect. It appears that the conjunction "and" is missing after the limitation (i), assuming that both of limitations (i) and (ii) are meant to depend upon the preceding limitation "wherein if the assay run indication obtained for the first, third or fifth point is positive."
Claim 16 recites the limitation "said second EIS at the given point." There is insufficient antecedent basis for this limitation because claim 10 recites "the first EIS and second EIS being performed at least twice for at least two different ones of the given point."
Claim 16 recites the limitation "a second EIS obtained for the same given point." It is unclear what is meant by obtaining an EIS, as opposed to obtaining an EIS result.
Claim 16 recites the limitation "the result of said second EIS." There is insufficient antecedent basis for this limitation because claim 1 previously recites "a second EIS result."
Claim 16 recites the limitation "the result of said second EIS and the nth to the last preceding run." It is unclear whether the limitation "and the nth to the last preceding run" modifies "the result." If so, there is insufficient antecedent basis for the limitation "the result of…the nth to the last preceding run."

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-8 and 10-16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Dependent claim 4 recites the limitation "The method of claim 1, the electrochemiluminescence measurement cycle comprising one or more of the following: a first phase…, a second phase…., a third phase…, a fourth phase comprising performing the electrochemiluminescence measurement on the liquid sample containing the analyte or the liquid sample void of the analyte, and a fifth phase…" None of the first phase, the second phase, the third phase, and the fifth phase comprise an electrochemiluminescence measurement. 
Regarding meaning of the "[electrochemiluminescence] measurement cycle," according to the preamble of independent claim 1, an electrochemiluminescence reaction of the analyte is triggered in the measurement cycle, which appears to imply that the measurement cycle must comprise the step(s) necessary to carry out the electrochemiluminescence reaction [of the analyte]. Independent claim 1 recites step a. of "carrying out the measurement cycle in a calibration process using a liquid sample void of the analyte" and step b. of "carrying out the electrochemiluminescence measurement cycle in an analysis process using a liquid sample containing the analyte," which appears to require at least the step(s) necessary to carry out the electrochemiluminescence reaction recited in the preamble. Moreover, the instant specification provides the following special definition ([0019] of published application):
A `measurement cycle` as understood herein encompasses the individual steps that are required in order to perform the electrochemiluminescence detection of the analyte in the liquid sample.

However, claim 4 explicitly sets forth that the electrochemiluminescence measurement cycle can comprise as few as one of the listed phases, with only the fourth phase comprising an electrochemiluminescence measurement. Indefinite claim 4 apparently redefines the electrochemiluminescence measurement cycle to optionally exclude electrochemiluminescence measurement/detection and to optionally comprise a single step. 
Accordingly, claim 4 fails to include all the limitations of claim 1 for two reasons. First, it appears to contradict the requirements of the measurement cycle set forth in the claim 1 preamble and the specification's special definition of "measurement cycle," which encompasses the individual steps (plural) required in order to perform the electrochemiluminescence detection of the analyte in the liquid sample. At a minimum, steps that are capable of achieving electrochemiluminescence detection of the analyte in the liquid sample are required for the measurement cycle. Second, one of ordinary skill in the art would not reasonably interpret a single phase as being a "cycle," either in view of the special definition of the specification or in view of the ordinary and customary meaning of the word "cycle."
Claims 5-8 and 10-16 depend from claim 4 and fail to require that the electrochemiluminescence measurement cycle comprises at least the fourth phase and one additional phase of claim 4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner's Comment on the Prior Art
Claims 1-3 and 9 are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), as set forth in this Office action. 
The prior art of record does not disclose the method of claim 1 comprising steps a.-d., where step a. and step b. of "carrying out the [electrochemiluminescence] measurement cycle…" are interpreted as requiring electrochemiluminescence measurement or detection steps.

Response to Arguments
Applicant's arguments filed on 3 June 2022 have been considered and are not fully persuasive or are moot in view of the new grounds of rejection. 
Regarding claim interpretation, Applicant argues that "The methods do not require conducting an ECL measurement." In response, the examiner notes that steps a. and b. of claim 1 are steps of "carrying out the [electrochemiluminescence] measurement cycle," and the instant specification provides the following special definition of "measurement cycle" ([0019] of published application):
A `measurement cycle` as understood herein encompasses the individual steps that are required in order to perform the electrochemiluminescence detection of the analyte in the liquid sample.

Nothing in the portion of the specification quoted by Applicant (page 15, lines 26-33) contradicts this interpretation. Accordingly, applicant's characterization of a "general measurement cycle" that is "more flexible" (page 13, first paragraph) is not the interpretation that has been applied to the claimed invention. Consistent with the special definition of the specification, the claimed measurement cycle is interpreted as requiring those steps that are required to perform electrochemiluminescence detection of the analyte (if present) in the liquid sample. If an analyte is present in the liquid sample, then a step of carrying out the [electrochemiluminescence] measurement cycle includes detecting the analyte via electrochemiluminescence measurement.
Regarding the rejection of claim 4 under 35 USC 112(b), Applicant argues that "the term 'cycle' is simply a generic term, such as the word 'step', to label any individual phase or any combination of more than one of the phases defined in claim 4. The phases … do not necessarily have to contain an electrochemiluminescence measurement" (page 15). This argument is not persuasive because the instant definition provides a special definition of "measurement cycle," as set forth above. Moreover, even if the ordinary and customary meaning of "cycle" were applied to the claims, a single step would not qualify as a cycle given that a cycle is a series of events or operations that occur regularly.
Regarding the rejections under 35 USC 112(d), Applicant asserts that because claim 4 depends from claim 1, claim 4 must include the limitations of claim 1. This argument is not persuasive because it does not address how claim 4 appears to re-define the electrochemiluminescence measurement cycle to be broader than the special definition of "measurement cycle" provided by the instant specification. 
Further regarding the rejections under 35 USC 112(d), Applicant argues the following: "Therefore, as to claim 4 the limitation allowing for only one of the five listed phases would require that one to be the fourth phase." It is unclear whether Applicant is hereby arguing that the electrochemiluminescence measurement cycle of claim 4 must include the fourth phase. Currently, the plain language of claim 4 does not require this. If Applicant wishes to claim this subject matter, the claim should clearly recite that the [electrochemiluminescence] measurement cycle comprises the fourth phase and optionally further comprises one or more of the first phase, the second phase, the third phase, and the fifth phase. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797

            /JENNIFER WECKER/            Primary Examiner, Art Unit 1797